 

Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO

REVOLVING FACILITY CREDIT AGREEMENT

This SECOND AMENDMENT TO REVOLVING FACILITY CREDIT AGREEMENT, dated as of June
3, 2019 (this “Amendment”), is by and among ROYAL GOLD, INC., a corporation
organized under the laws of the State of Delaware, as borrower (“Borrower”), RG
ROYALTIES, LLC (f/k/a RG Mexico, Inc.), a limited liability company organized
under the laws of the State of Delaware, as a guarantor (“RG Royalties”), ROYAL
GOLD INTERNATIONAL HOLDINGS, INC., a corporation organized under the laws of the
State of Delaware, as a guarantor (“RG International” and together with RG
Royalties and RG International, collectively, the “Guarantors” and each, a
“Guarantor”), and, for the purposes of paragraph 3(c), below, and otherwise as
acknowledged and agreed by RGLD UK HOLDINGS LIMITED, a private limited company
incorporated in England and Wales, as a pledgor, (the, “Pledgor”), those banks
and financial institutions identified as a “Lender” on the signature pages
hereto (individually, each a “Lender” and collectively, the “Lenders”), and THE
BANK OF NOVA SCOTIA, in its capacity as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders.

Recitals

A.        The Administrative Agent, the Lenders, the Borrower and the Guarantors
are parties to that certain Revolving Facility Credit Agreement, dated as of
June 2, 2017 (as amended by the Amendment and Consent to Revolving Facility
Credit Agreement, dated as of May 15, 2018, and as further amended, modified,
supplemented and restated from time to time, the “Credit Agreement”).

B.         The Borrower desires to (i) decrease the Applicable Rate and (ii)
extend the Maturity Date.

C.         The Borrower has requested that the Administrative Agent and each
Lender consent to the modifications contemplated by this Amendment.

D.        The Administrative Agent and each Lender is willing to agree to such
request, subject to and in accordance with the terms and conditions set forth in
this Amendment.

Agreement

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.         Defined Terms.  Capitalized terms used but not defined in this
Amendment shall have the meanings given thereto in the Credit Agreement.

 

 

 

 

 

 

 

 

RGI / BNS / Second Amendment



 



 

2.         Amendments to the Credit Agreement.  Subject to the terms and
conditions of this Amendment, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Credit Agreement is hereby
amended as follows:

a.           The table in the definition of “Applicable Rate” in Section 1.1 of
the Credit Agreement is hereby deleted and replaced in its entirety as follows:

 

 

 

 

 

Level

Leverage Ratio

LIBOR Loan Applicable Rate

Base Rate Loan Applicable Rate

Commitment Fee

1

< 0.50x

1.10% per annum

0.10% per annum

0.22% per annum

2

< 1.00x but > 0.50x

1.20% per annum

0.20% per annum

0.24% per annum

3

< 2.00x but > 1.00x

1.45% per annum

0.45% per annum

0.29% per annum

4

< 3.00x but > 2.00x

1.70% per annum

0.70% per annum

0.34% per annum

5

> 3.00x

2.20% per annum

1.20% per annum

0.44% per annum

b.          The definition of “Maturity Date” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Maturity Date” means June 3, 2024.

c.           Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order therein:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Second Amendment Effective Date” means the first date that all of the
conditions in Section 4 of that certain Second Amendment to Revolving Facility
Credit Agreement, dated as of June 3, 2019, by and among Borrower, Guarantors,
and, in respect of paragraph 3(c) thereof only, the Pledgor, Administrative
Agent and each Lender are satisfied.





-2-

RGI / BNS / Second Amendment



 

“Supplemental UK Pledge Agreement” means that certain Pledge Agreement, dated on
or about the Second Amendment Effective Date, between RG International and the
Administrative Agent, in respect of the shares of RGLD UK.

d.          The definition of “Pledge Agreements” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Pledge Agreements” means the Canadian Pledge Agreement, the U.S. Pledge
Agreement, the Swiss Pledge Agreement, the UK Pledge Agreement, the Supplemental
UK Pledge Agreement, and any other pledge and/or security documents executed
pursuant to Section 11.1(s).

e.           Article 15 of the Credit Agreement is hereby amended to add Section
15.17 as follows:

“Acknowledgement Regarding Any Supported QFCs.

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no





-3-

RGI / BNS / Second Amendment



 

event affect the rights of any Covered Party with respect to a Supported QFC or
any QFC Credit Support.

3.         Representations and Warranties; Reaffirmation of Security Interests.

a.           The Borrower and each other Obligor hereby (i) confirms that all of
the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Obligor as of the Second Amendment Effective Date except to the extent that any
such representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct as of such earlier date,
and (ii) covenants to perform its respective obligations under the Credit
Agreement.

b.          The Borrower and each other Obligor hereby further represents and
warrants that (i) this Amendment has been duly authorized, executed and
delivered by each of them, (ii) this Amendment is binding upon and enforceable
against each of them in accordance with its terms, (iii) no Default or Event of
Default has occurred and is continuing or will occur as a result of the
consummation of the transactions contemplated hereby, and (iv) the Recitals set
forth above are true and correct in all respects.

c.           The Borrower, each other Obligor, and the Pledgor hereby
irrevocably confirms and agrees that each Pledge Agreement and other Credit
Documents to which it is a party, and all guaranties, grants of security,
debentures, mortgages, liens, deeds, pledges and rights thereunder,
respectively, are hereby continued, ratified and confirmed, remain in full force
and effect, remain fully perfected, and apply to the Credit Agreement as amended
and extended hereby.

4.         Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon (and only upon) satisfaction of the following conditions
precedent (the “Second Amendment Effective Date”):

a.           The Administrative Agent shall have received duly executed
originals of this Amendment from each Obligor, Pledgor and each Lender;

b.          The Administrative Agent shall have received evidence that all
material governmental, shareholder, board of director and third party consents
and approvals necessary in connection with the execution, delivery and
performance of this Amendment and the other transactions contemplated thereby
have been obtained;

c.           The Administrative Agent shall have received a duly executed
Supplemental UK Pledge Agreement from RG International;

d.          The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a certificate from the
secretary of each Obligor and the Pledgor, together with certified copies of
each of the following attachments:

(i)      copies of or, to the extent such document has not changed since the
last delivery thereof to the Administrative Agent, a certification of no change
to the articles of incorporation or other charter documents, as applicable,





-4-

RGI / BNS / Second Amendment



 

of such Obligor and the Pledgor certified to be true and complete as of a recent
date by the appropriate governmental authority of the jurisdiction of its
incorporation or organization;

(ii)     a copy of or, to the extent such document has not changed since the
last delivery thereof to the Administrative Agent, a certification of no change
to the bylaws or comparable operating agreement of such Obligor and the Pledgor;

(iii)    copies of certificates of good standing, existence or its equivalent
with respect to such Obligor certified as of a recent date by the appropriate
governmental authorities of the jurisdiction of incorporation or organization
and each other jurisdiction in which the failure to so qualify and be in good
standing could reasonably be expected to have a Material Adverse Effect on the
business or operations of such Obligor;

(iv)    copies of resolutions of the board of directors of such Obligor and such
Pledgor approving and adopting this Amendment, the transactions contemplated
herein and authorizing execution and delivery thereof; and

(v)      incumbency signatures of appropriate officers or authorized signatories
of such Obligor and the Pledgor, including each officer or authorized signatory
executing this Amendment;

e.           The Administrative Agent shall have received a certificate of a
senior officer of the Borrower, in such capacity, certifying that, to the best
of his knowledge after due inquiry, (i) no Default or Event of Default has
occurred and is continuing or will occur as a result of the consummation of the
transactions contemplated hereby and (ii) all representations and warranties
contained in the Credit Documents are true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty);

f.           The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent and Lenders, opinions of
legal counsel (including local counsel to the extent required by the
Administrative Agent) for the Pledgor and Obligors dated as of the date hereof
and addressed to the Administrative Agent and each Lender;

g.          The Borrower shall have paid to the Lead Arrangers (as defined in
the Fee Letter (defined below)), the Administrative Agent and the Lenders all
fees and expenses required to be paid on the Second Amendment Effective Date
pursuant to the Credit Documents and the Fee Letter, dated as of June 3, 2019,
among the Borrower and the Lead Arrangers (the “Fee Letter”); and

h.          The Borrower shall have paid all reasonable costs, fees and expenses
paid or incurred by the Administrative Agent incident to this Amendment and the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and expenses of the Administrative Agent’s counsel in connection
with the negotiation, preparation, delivery and execution of this Amendment and
any related documents and instruments, in each case, to the extent invoiced at
least (2) two Banking Days prior to the Second Amendment Effective Date.





-5-

RGI / BNS / Second Amendment



 

5.         Limitation.  The amendments evidenced by this Amendment are effective
only to the extent specifically set forth herein and shall be limited precisely
as written, and nothing in this Amendment shall be deemed to: (a) constitute a
waiver of compliance by the Borrower, any other Obligor, or the Pledgor with
respect to any other term, provision or condition of the Credit Agreement or any
other Credit Document; (b) constitute a consent to any other, further or future
action, undertaking, obligation, liability or departure other than as
specifically consented to hereby; or (c) waive, release, limit or prejudice any
right or remedy that the Administrative Agent or the Lenders at any time may now
have or may have in the future under or in connection with the Credit Agreement
or any other Credit Document.

6.         Miscellaneous Provisions.

a.           This Amendment is a Credit Document.  The Credit Agreement (as
amended by this Amendment) and the other Credit Documents are hereby ratified,
approved, confirmed and continued in each and every respect, and the parties
hereto agree that the Credit Agreement and the other Credit Documents remain in
full force and effect in accordance with their respective terms.  Nothing in
this Amendment shall be deemed or construed to constitute, and there has not
otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness or the other obligations of
the Borrower, any other Obligor, or the Pledgor, in whole or in part, under any
Credit Document or any guaranty, lien, mortgage, deed, pledge or security
interest granted pursuant thereto, each of which remains in full force and
effect.  All references to the Credit Agreement in each of the Credit Documents
and in any other document or instrument shall hereafter be deemed to refer to
the Credit Agreement as amended hereby.  This Amendment shall not be construed
as a waiver or amendment of any other provision of the Credit Agreement or the
other Credit Documents or for any purpose, or a consent to any other, further or
future action on the part of the Borrower, any other Obligor, or the Pledgor
that would require the waiver or consent of the Lenders, except, in each case,
as expressly set forth herein.  Nothing in this Amendment shall affect, limit or
impair the right of the Administrative Agent and the Lenders to demand
compliance (i) by the Obligors with all of the terms and conditions of the
Credit Agreement and (ii) by the Obligors and the Pledgor with all of the terms
and conditions of the other Credit Documents in all other instances.

b.          This Amendment shall be governed by and construed in accordance with
the laws of the State of New York, excluding that body of law relating to
conflict of laws.

c.           This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  This Amendment may be validly executed
and delivered by facsimile, portable document format (.pdf) or other electronic
transmission, and a signature by facsimile, portable document format (.pdf) or
other electronic transmission shall be as effective and binding as delivery of a
manually executed original signature.

d.          The execution, delivery and effectiveness of this Amendment shall
not prejudice, limit, or operate, or be deemed to operate, as a waiver of, any
rights, powers or remedies of the Administrative Agent or the Lenders under the
Credit Agreement or any other Credit Document or constitute a waiver of any
provision thereof, except as expressly set forth herein.





-6-

RGI / BNS / Second Amendment



 

e.           This Amendment shall be binding upon and inure to the benefit of
the Lenders, the Borrower, the other Obligors, and the Pledgor and their
respective successors and assigns permitted by the Credit Agreement.

 

 



-7-

RGI / BNS / Second Amendment



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first above written.

 

Borrower:

 

 

 

ROYAL GOLD, INC.

 

 

 

 

By:

 

 

 

Name:

William Heissenbuttel

 

Title:

Chief Financial Officer and

 

 

Vice President Strategy

 

 

 

Guarantors:

 

 

 

RG ROYALTIES, LLC

 

 

 

 

By:

 

 

 

Name:

William Heissenbuttel

 

Title:

Vice President and Treasurer

 

 

 

ROYAL GOLD INTERNATIONAL HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

William Heissenbuttel

 

Title:

Vice President and Treasurer

 

 

 

Pledgor:

 

 

 

Signed for the purposes of paragraph 3(c) and otherwise acknowledged and agreed
on behalf of

 

 

 

RGLD UK HOLDINGS LIMITED

 

 

 

 

By:

 

 

 

Name:

William Heissenbuttel

 

Title:

Director

 





RGI / BNS / Second Amendment



 

 

 

Administrative Agent:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Lender:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





RGI / BNS / Second Amendment



 

 

 

Lender:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





RGI / BNS / Second Amendment



 

 

 

Lender:

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





RGI / BNS / Second Amendment



 

 

 

Lender:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





RGI / BNS / Second Amendment



 

 

 

Lender:

 

 

 

BANK OF MONTREAL, CHICAGO BRANCH

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





RGI / BNS / Second Amendment



 

 

 

Lender:

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 





RGI / BNS / Second Amendment



 

 

 

Lender:

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 





RGI / BNS / Second Amendment



 

 

 

Lender:

 

 

 

NATIONAL BANK OF CANADA

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

RGI / BNS / Second Amendment

